DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with respect to the combination of Sato et al. (US 2009/0171016, hereafter Sato ‘016) and Hayashida et al. (WO 2007/119305 A1, hereafter Hayashida ‘305), Hayashida ‘305 teaches that this clear coating composition comprising a hydroxyl group containing acrylic resin, a polyisocyanate compound, and a polycarbonate diol compound, where the hydroxyl group containing acrylic resin has a hydroxyl value of 80-200 mgKOH/g and is a solution polymerized body of a monomer mixture containing 2-hydroxyethyl (meth)acrylate, which is a (meth)acrylic acid hydroxyl group containing alkyl ester monomer where the alkyl moiety has 2 carbon atoms, and where the ratio of moles of isocyanate functional groups in the polyisocyanate to hydroxyl groups in the hydroxyl group containing acrylic resin can be 0.8 to 1.5  has excellent mar resistance, acid resistance, stain resistance and finished appearance, as discussed in the previous action and below.
With respect to the combination of Sato ‘016 and Wada et al. (US 2009/0274846, hereafter Wada ‘846), Wada ‘846 teaches that the hydroxyl group containing acrylic resin of the clear coating having an acid value of 5 to 50 mgKOH/g gives improved dispersion stability and water resistance, as discussed in the previous action and below.

Applicant argues that the claimed ratio of moles of isocyanate functional groups of the polyisocyanate to hydroxyl groups of the acrylic resin is narrower than the ratio taught by Hayashida ‘305. This is not found persuasive because the claimed ratio range is obvious over the range taught by Hayashida ‘305 because they overlap, as discussed in the previous action and below.

Applicant argues that Comparative Examples 3 and 4 show that the claimed mole ratio of isocyanate group/hydroxyl group provides unexpected results. This is not found persuasive because there is insufficient data to show unexpected results for the claimed range. While Comparative Examples 3 and 4 differ from Example 1 only in said mole ratio, they differ from the other Examples in additional ways, such as using different acrylic resins. Therefore, it is unclear if differences between Comparative Examples 3 and 4 and the examples are due to the claimed mole ratio range or other factors.
While Example 1 and Comparative Examples 3 and 4 differ only in the mole ratio, and show a difference in flip property and appearance, a single data point within the claimed range is insufficient to show that these results extend to the entire claimed range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Application Publication 2009/0171016, hereafter ‘016) in view of Hayashida et al. (WO 2007/119305 A1, hereafter ‘305) and Wada et al. (U.S. Patent Application Publication 2009/0274846, hereafter ‘846).
	Claim 1: Sato ‘016 teaches a method of forming a multilayer film ([0013]) comprising:
	a first coating step of forming an uncured intermediate coating film, which corresponds to the claimed first aqueous base coating, on a substrate ([0013], [0081], [0132]), where the substrate can be an automobile body with an electrodeposited coating ([0084]), such that a coating thickness of 20µm is achieved ([0132]);
	forming an uncured coating film by drying the uncured intermediate coating film at a temperature of 80°C ([0132]);
	a second coating step of forming an uncured waterborne base coating, which corresponds with the claimed second aqueous base coating, on the uncured coating film ([0013], [0081], [0132]), such that a coating thickness of 15µm is achieved ([0132]);
	a clear coating step of drying the uncured waterborne base coating and then applying a clear coating composition ([0013], [0081], [0132]), such that a coating thickness of 35µm is achieved ([0132]); and
	a curing step of forming a multilayer coating film composed of the intermediate coating film, waterborne base coating film, and clear coating by simultaneously heat curing the intermediate coating film, waterborne base coating film, and clear coating ([0013], [0081], [0132]),
	wherein the intermediate coating film contains a carbodiimide compound ([0013], [0081], [0132]), where the carbodiimide compound is the same as the claimed Formula (1) (abstract).

	With respect to claim 1, Sato ‘016 does not explicitly teach that the clear coating composition contains a hydroxyl group containing acrylic resin, a polyisocyanate compound, and a polycarbonate diol compound, that the hydroxyl group containing acrylic resin has a hydroxyl value in a range of 120 to 160 mgKOH/g and an acid value in a range of 5 to 10 mgKOH/g, that the hydroxyl group containing acrylic resin is a solution polymerized body of a monomer mixture containing a (meth)acrylic acid hydroxyl group-containing alkyl ester monomer, a hydroxy group containing alkyl moiety of the (meth)acrylic acid hydroxyl group containing alkyl ester has 3 or less carbons, or that a ratio of moles of isocyanate of the polyisocyanate and hydroxyl groups of the hydroxyl group containing acrylic resin is in a range of 1.15 to 1.35.
	However, Hayashida ‘305 teaches a method of forming a multilayer coating film for an automobile body (abstract, pg 1 ln 5-10, pg 2 ln 25-30) comprising a clear coating (pg 2 ln 25-30). Hayashida ‘305 teaches that the clear coating can comprise a hydroxyl group containing acrylic resin (pg 2 ln 16-30, pg 3 ln 30-pg 4 ln 1), a polyisocyanate compound (pg 2 ln 16-30), and a polycarbonate diol compound (pg 2 ln 16-30), where the hydroxyl group containing acrylic resin has a hydroxyl value of 80-200 mgKOH/g (pg 2 ln 16-24) and is a solution polymerized body of a monomer mixture containing 2-hydroxyethyl (meth)acrylate (pg 4 ln 2-24), which is a (meth)acrylic acid hydroxyl group containing alkyl ester monomer where the alkyl moiety has 2 carbon atoms, and where the ratio of moles of isocyanate functional groups in the polyisocyanate to hydroxyl groups in the hydroxyl group containing acrylic resin can be 0.8 to 1.5 (pg 24 ln 2-8). Hayashida ‘305 teaches that this clear coating composition has excellent mar resistance, acid resistance, stain resistance and finished appearance (pg 2 ln 1-4). Both Hayashida ‘305 and Sato ‘016 teach multilayer coating films for an automobile body (‘016, [0013], [0081], [0084], [0132]; ‘305, abstract, pg 1 ln 5-10, pg 2 ln 25-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clear coating composition comprising a hydroxyl group containing acrylic resin, a polyisocyanate compound, and a polycarbonate diol compound, where the hydroxyl group containing acrylic resin has a hydroxyl value of 80-200 mgKOH/g and is a solution polymerized body of a monomer mixture containing 2-hydroxyethyl (meth)acrylate, which is a (meth)acrylic acid hydroxyl group containing alkyl ester monomer where the alkyl moiety has 2 carbon atoms, and where the ratio of moles of isocyanate functional groups in the polyisocyanate to hydroxyl groups in the hydroxyl group containing acrylic resin can be 0.8 to 1.5 taught by Hayashida ‘305 as the clear coating composition in the method taught by Sato ‘016 because this clear coating composition has excellent mar resistance, acid resistance, stain resistance and finished appearance, as taught by Hayashida ‘305.

	With respect to claim 1, the modified teachings of Sato ‘016 do not explicitly teach that the hydroxyl value of the hydroxyl containing acrylic resin is 120 to 160 mgKOH/g. However, the claimed hydroxyl value range of 120 to 160 mgKOH/g is obvious over the hydroxyl value range of 80-200 mgKOH/g taught by the modified teachings of Sato ‘016 because they overlap. See MPEP 2144.05.
	With respect to claim 1, the modified teachings of Sato ‘016 do not explicitly teach that the ratio of moles of isocyanate functional groups of the polyisocyanate to hydroxyl groups of the acrylic resin is 1.15 to 1.35. However, the claimed isocyanate to hydroxyl ratio range of 1.15 to 1.35 is obvious over the isocyanate to hydroxyl ratio range of 0.8 to 1.5 taught by the modified teachings of Sato ‘016 because they overlap. See MPEP 2144.05.

With respect to claim 1, the modified teachings of Sato ‘016 do not explicitly teach that the hydroxyl group containing acrylic resin an acid value in a range of 5 to 10 mgKOH/g.
	Wada ‘846 teaches a method of forming a multilayer coating comprising a clear coating for an automobile body (abstract, [0003]). Wada ‘846 teaches that the hydroxyl group containing acrylic resin of the clear coating can have an acid value of 5 to 50 mgKOH/g (abstract, [0035]). Wada ‘846 teaches that this acid value gives improved dispersion stability and water resistance ([0061]). Both Wada ‘846 and Sato ‘016 teach methods of forming a multilayer coating comprising a clear coating for an automobile body (‘016, [0013], [0081], [0084], [0132]; ‘846, abstract, [0003]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acid value of 5 to 50 mgKOH/g taught by Wada ‘846 as the acid value of the hydroxyl group containing acrylic resin of the clear coating in the method taught by the modified teachings of Sato ‘016 because this acid value gives improved dispersion stability and water resistance, as taught by Wada ‘846.

With respect to claim 1, the modified teachings of Sato ‘016 do not explicitly teach that the hydroxyl group containing acrylic resin an acid value in a range of 5 to 10 mgKOH/g. However, the claimed acid value range of 5 to 10 mgKOH/g is obvious over the acid value range of 5 to 50 mgKOH/g taught by the modified teachings of Sato ‘016 because they overlap. See MPEP 2144.05.

	Claim 3: With respect to claim 3, the modified teachings of Sato ‘016 do not explicitly teach that the polyisocyanate is at least one selected from the group consisting of aliphatic diisocyanates, alicyclic diisocyanates, and nurate bodies and uretdione bodies of these diisocyanates.
	Hayashida ‘305 teaches a method of forming a multilayer coating film for an automobile body (abstract, pg 1 ln 5-10, pg 2 ln 25-30) comprising a clear coating (pg 2 ln 25-30). Hayashida ‘305 teaches that the polyisocyanate of the clear coating can be an aliphatic diisocyanate (pg 17 ln 15-36). Both Hayashida ‘305 and Sato ‘016 teach multilayer coating films for an automobile body (‘016, [0013], [0081], [0084], [0132]; ‘305, abstract, pg 1 ln 5-10, pg 2 ln 25-30).
	The modified teachings of Sato ‘016 are silent with respect to the type of polyisocyanate used in the clear coating.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aliphatic diisocyanate taught by Hayashida ‘305 as the polyisocyanate in the clear coating in the method taught by the modified teachings of Sato ‘016 because it is a suitable polyisocyanate for the clear coating, as taught by Hayashida ‘305. See MPEP 2144.07.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. ‘016 in view of Hayashida et al. ‘305 and Wada et al. ‘846 as applied to claim 1 above, and further in view of Yamamoto et al. (U.S. Patent Application Publication 2002/0136911, hereafter ‘911).
Claim 2: The modified teachings of Sato ‘016 teach the limitations of claim 1, as discussed above. With respect to claim 2, they do not explicitly teach that the waterborne base layer of Sato ‘016, which corresponds to the claimed second aqueous base coating, contains a scale-like luster pigment.
Yamamoto ‘911 teaches a method of making a multilayer coating for automobile bodies (abstract, [0002]). Yamamoto ‘911 teaches that including a scale-like luster pigment in the waterborne base coating provides films with beauty and decorativeness ([0138], [0144]-[0146]). Both Yamamoto ‘911 and Sato ‘016 teach methods of making a multilayer coating for automobile bodies (‘016, [0013], [0081], [0084], [0132]; ‘911, abstract, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the scale-like luster pigment taught by Yamamoto ‘911 to the waterborne base coating in the method taught by the modified teachings of Sato ‘016 because including a scale-like luster pigment in the waterborne base coating provides films with beauty and decorativeness, as taught by Yamamoto ‘911.

Claim 4: With respect to claim 4, the modified teachings of Sato ‘016 do not explicitly teach that the polyisocyanate is at least one selected from the group consisting of aliphatic diisocyanates, alicyclic diisocyanates, and nurate bodies and uretdione bodies of these diisocyanates.
	Hayashida ‘305 teaches a method of forming a multilayer coating film for an automobile body (abstract, pg 1 ln 5-10, pg 2 ln 25-30) comprising a clear coating (pg 2 ln 25-30). Hayashida ‘305 teaches that the polyisocyanate of the clear coating can be an aliphatic diisocyanate (pg 17 ln 15-36). Both Hayashida ‘305 and Sato ‘016 teach multilayer coating films for an automobile body (‘016, [0013], [0081], [0084], [0132]; ‘305, abstract, pg 1 ln 5-10, pg 2 ln 25-30).
	The modified teachings of Sato ‘016 are silent with respect to the type of polyisocyanate used in the clear coating.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aliphatic diisocyanate taught by Hayashida ‘305 as the polyisocyanate in the clear coating in the method taught by the modified teachings of Sato ‘016 because it is a suitable polyisocyanate for the clear coating, as taught by Hayashida ‘305. See MPEP 2144.07.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/
Primary Examiner, Art Unit 1713